DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on June 18, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 4, 7, 13, 16, and 20 are objected to because of the following informalities: 
In claims 4 and 13, “wherein user history elements” should read --wherein the user history elements--.
In claims 7, 16, and 20, “the user, further” should read --the user further--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, 
Under the Step 1, Claims 1-9 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 10-16 are drawn to a computer program product which is within the four statutory categories (i.e., a manufacture). Claims 17-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 10, and 17:
Claims 1, 10, and 17 are drawn to an abstract idea without significantly more. The claims recite identifying security elements associated with a user, embedding security elements within the secure mobile resource interaction device software for authorizing access to and operation of hardware of the secure mobile resource interaction device, linking the secure mobile resource interaction device to a user device associated with the user, identifying satisfaction of security element 
Under the Step 2A Prong One, the limitations of identifying security elements associated with a user, embedding security elements within software of a device for authorizing access to and operation of hardware of the device, linking the device to a user device associated with the user, identifying satisfaction of security element requirements for one or more of the security elements, activating the device based on the satisfaction of the security element requirements, allowing for user and customer interaction via the device, and shutting down the device upon identification of security element requirement modification, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – secure mobile resource interaction device, smart interface interactivity, memory device, computer-readable program code, communication device, networked devices, communication network, processing device, non-transitory computer-readable medium, computing system, and 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9, 11-16, and 18-20:
Dependent claims 2-9, 11-16, and 18-20 include additional limitations, for example, not activating the secure mobile resource interaction device upon not reaching a threshold level of security element requirements, powering on the secure mobile resource interaction device and displaying a graphical user 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-9, 11-16, and 18-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grigg et al. (US 2015/0088751 A1; hereinafter Grigg).
With respect to claims 1, 10, and 17:
	Grigg teaches A system for a secure mobile resource interaction device with smart interface interactivity, the system comprising: (See at least Grigg: Abstract)
A computer program product for a secure mobile resource interaction device with smart interface interactivity, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured for... (See at least Grigg: Abstract; paragraph(s) [0007], [0042] & [0060])
	A computer-implemented method for a secure mobile resource interaction device with smart interface interactivity, the method comprising: (See at least Grigg: Abstract)
a memory device with computer-readable program code stored thereon; (See at least Grigg: paragraph(s) [0007])
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; (See at least Grigg: paragraph(s) [0042] & [0060])
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (See at least Grigg: paragraph(s) [0007])
identify security elements associated with a user; (By disclosing, the system may identify the point-of-transaction merchant (user) and retrieve address identify a mobile phone, a laptop computer, or any of a number of mobile devices as associated with the authorized user (customer), and allow the financial institution or other entities to receive information about the location of such mobile devices in the context of verifying transactions. See at least Grigg: paragraph(s) [0044] & [0045])
embed security elements within the secure mobile resource interaction device software for authorizing access to and operation of hardware of the secure mobile resource interaction device; (By disclosing, the system (secure mobile resource interaction device (software)) may use name and other information associated with the point-of-transaction merchant to search (public) databases (security elements embedded) such point-of-transaction merchant's website(s), or the like to determine address and/or geographic location information (security elements) associated with the point-of-transaction merchant (for authorizing access to and operation of hardware of the secure mobile resource interaction device). See at least Grigg: paragraph(s) [0044] & [0048]. For the compact for authorizing access to and operation of hardware of the secure mobile resource interaction device” is an intended use.)
link the secure mobile resource interaction device to a user device associated with the user; (By disclosing, the system 300 includes a network 310, a transaction machine 320, an authorization apparatus 330, and a mobile device 340, and therefore is linked to them. See at least Grigg: Fig. 3; paragraph(s) [0056], [0006] & [0042])
identify satisfaction of security element requirements for one or more of the security elements; (By disclosing, as shown in element 130 in Fig. 1, process flow 100 also includes determining (identifying satisfaction of security element requirements) that the mobile device is located within a predetermined distance from the location associated with the transaction. See at least Grigg: Fig. 1; paragraph(s) [0047])
activate the secure mobile resource interaction device based on the satisfaction of the security element requirements; (As stated above and by further disclosing, the predetermined distance may be any distance sufficient to establish (activating) an increased probability that the the authorized user. See at least Grigg: paragraph(s) [0047])
allow for user and customer interaction via the secure mobile resource interaction device; and (By disclosing, if the device is within the predetermined distance, it is likely that the transaction is legitimate and authorized, and process flow 200 proceeds to approve the transaction (allowing) at element 240. See at least Grigg: paragraph(s) [0051])
shut down the secure mobile resource interaction device upon identification of security element requirement modification. (By disclosing, if the mobile device is not located with the predetermined distance from the transaction, more processing is necessary (shutting down) before the transaction can be approved. See at least Grigg: paragraph(s) [0051])
Examiner’s Note: 
(1)  The limitations “for authorizing access to and operation of hardware of the secure mobile resource interaction device” in claim 1, lines 11-12; claims 10 and 17, corresponding lines are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C 
With respect to claims 2 and 11:
	Grigg teaches the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches further comprising not activating the secure mobile resource interaction device upon not reaching a threshold level of security element requirements. (By disclosing, a threshold may be established such that the mobile device must be located closer to the point-of-transaction for transactions valued at and/or over the threshold. See at least Grigg: paragraph(s) [0054]. For the compact prosecution, it has been searched for and considered as shown above, but still it is recommended to recite the limitation positively.)
With respect to claims 3, 12, and 18:
	Grigg teaches the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
Grigg further teaches wherein activating the secure mobile resource interaction device further comprises powering on the secure mobile resource interaction device and displaying a graphical user interface (GUI) to a customer for completion of a resource distribution to the user. (By disclosing, as shown in FIG. 3, the transaction machine 320 also includes the user interface 329, which may include displays and touchscreens for user input/output devices. See at least Grigg: paragraph(s) [0067]; Fig. 3)
With respect to claims 4 and 13:
	Grigg teaches the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches wherein the security elements comprise user history elements, wherein user history elements establish a class of products the user provides, a resource requirement range for the products, and locations associated with the user distribution of the products. (By disclosing, the individual’s history of prior approved transactions may be taken into account, which may include pattern, distance, and location. See at least Grigg: paragraph(s) [0039]-[0040], [0051]-[0053], [0044] & [0048])
With respect to claims 5 and 14:
	Grigg teaches the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches wherein the security elements comprise tracking a colocation of the user device and the secure mobile resource interaction device for identification of the secure mobile resource interaction device being within a predetermined distance from the user device. (By disclosing, the system tracks if the user's mobile device and a point-of-transaction are collocated or not. See at least Grigg: paragraph(s) [0038]-[0040], [0053])
With respect to claims 6, 15, and 19:
	Grigg teaches the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
Grigg further teaches wherein the security elements comprise a pinning element, wherein the pinning element allows activation and utilization of the mobile resource interaction device when the mobile resource interaction device is in a predetermined exact pinned location. (By disclosing, the predetermined distance is somewhat influenced by the margin of error associated with the relating to the location of the point-of-transaction terminal. The more accurate the location information associated with the transaction, the tighter range (pinned location) that can be selected for the predetermined distance. See at least Grigg: paragraph(s) [0047])
With respect to claim 8:
	Grigg teaches the system of claim 1, as stated above.
Grigg further teaches wherein the mobile resource interaction device performs functions of a point-of-transaction device to complete a transfer of resources from a customer to the user in exchange for products or services provided by the user to the customer. (By disclosing, the transaction machine 320 is configured to initiate, perform, complete, and/or otherwise facilitate one or more financial and/or non-financial transactions, including, for example, purchasing, renting, selling, and/or leasing goods and/or services and making payments. See at least Grigg: paragraph(s) [0058], [0065] & [0056])
With respect to claim 9:
	Grigg teaches the system of claim 1, as stated above.
Grigg further teaches wherein the user is a merchant providing goods or services at one or more mobile locations. (By disclosing, the transaction machine 320 is embodied as a POS and/or a point-of-transaction device maintained by a merchant. In addition, the "point-of-transaction device" may refer to any device used to perform a transaction, either from the user's perspective, the merchant's perspective or both. See at least Grigg: paragraph(s) [0056], [0068] & [0058])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg, as applied to claims 1, 10, and 17, in view of Kumar (US 11157907 B1; hereinafter Kumar).
With respect to claims 7, 16, and 20:
	Grigg teaches the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
	Grigg teaches wherein linking the secure mobile resource interaction device to a user device associated with the user, further comprises generating a triangulation linkage between the user device, the secure mobile resource interaction device, and [misappropriation servers] comprising user history elements. (By disclosing, triangulation of cellular signals may be used to identify the approximate location of the mobile device 340, which may link the locations of mobile device, point-of-
	However, Grigg does not teach explicitly misappropriation servers.
	Kumar, directed to transaction validation and fraud mitigation and thus in the same field of endeavor, teaches wherein linking the secure mobile resource interaction device to a user device associated with the user, further comprises generating a triangulation linkage between the user device, the secure mobile resource interaction device, and misappropriation servers comprising user history elements. (By disclosing, triangulations and other known mechanisms may be employed to acquire a location of the account owner, customer and/or transaction location in order to facilitate verifications and authentications in processing the transaction. In addition, the identity of the purchaser at the POS (misappropriation server) can be established and compared against data stored that corresponds to the customer, approved users or fraudsters. See at least Kumar: col. 1, lines 63-67; col. 7, lines 31-39)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction verification system based on user location teachings of Grigg to incorporate the transaction 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackhurst et al. (US20150039502A1) teaches misappropriation protection based on shipping address or store info from e-receipt.
Sims et al. (US20140025524A1) teaches examples of delivery and/or referral services that may use mobile enhancements and/or auction mechanisms, including food truck.
Bridgelall (US7668754B1) teaches architecture for secure reverse mobile commerce, including partner location and triangulation.
Fiore et al. (US 20130275303 A1) teaches method and system for two stage authentication with geolocation, including co-location and triangulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/CLAY C LEE/Examiner, Art Unit 3685